Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 06/03/20, assigned serial 16/891071 and title “Robot teaching device and robot system”.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a robot teaching device configured to teach a robot, the robot teaching device comprising: a trajectory detection section configured to detect a movement trajectory of an operator’s hand depicted as an imaging object in a moving image by using a moving image; an identification section configured to identify whether a detected movement trajectory represents a linear movement or a rotational movement; and a command generation section configured to output a command for translating a predetermined movable part of the robot based on the movement trajectory when the movement trajectory is identified as representing the linear movement, and to output a command for rotating the predetermined movable part of the robot based on the movement trajectory when the movement trajectory is identified as representing the rotational movement.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1-5 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664